Exhibit 10.1

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(2013)

 

THIS AGREEMENT, made and entered into this 25th day of February 2013 , by and
between Frederick County Bank, a banking corporation organized and existing
under the laws of the State of Maryland, hereinafter referred to as the “Plan
Sponsor”, and Martin S. Lapera, hereinafter referred to as the “Participant”.

 

WITNESSETH

 

WHEREAS, it is the consensus of the Board that the Participant’s services to the
Plan Sponsor in the past have been of exceptional merit and have constituted an
invaluable contribution to the general welfare of the Plan Sponsor bringing it
to its present status of operating efficiency, and its present position in its
field of activity; and,

 

WHEREAS, the experience of the Participant, his knowledge of the affairs of the
Plan Sponsor, his reputation and contacts in the industry are so valuable that
assurance of his continued services is essential for the future growth and
profits of the Plan Sponsor and it is in the best interests of the Plan Sponsor
to arrange terms of continued employment for the Participant so as to reasonably
assure his remaining in the Plan Sponsor’s employment during his lifetime or
until the age of retirement; and,

 

WHEREAS, it is the desire of the Plan Sponsor that his services be retained as
herein provided; and,

 

WHEREAS, the Participant is willing to continue in the employ of the Plan
Sponsor provided the Plan Sponsor agrees to pay to his beneficiaries certain
benefits in accordance with the terms and conditions hereinafter set forth; and,

 

WHEREAS, the Plan Sponsor intends that the Plan shall at all times be
administered and interpreted in such a manner as to constitute an unfunded
nonqualified deferred compensation plan for tax purposes and for purposes of
Title I of ERISA. This Plan is not intended to qualify for favorable tax
treatment pursuant to IRC Section 401(a) of the Code or any successor section or
statute. This Plan is intended to comply with IRC Section 409A as created under
The American Jobs Creation Act of 2004 (the “Jobs Act of 2004”). It is both
anticipated and expected that the terms and provisions of this Plan may need to
be amended in the future to assure continued compliance. The Plan Sponsor and
the Participant acknowledge that fact and agree to take any and all steps
necessary to operate the plan in “good faith” based on their current
understanding of the regulations;

 

NOW THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained, it is agreed as follows:

 

ARTICLE 1

DEFINITIONS

 

DEFINITION OF TERMS. Certain words and phrases are defined when first used in
later Articles of this Plan. Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply. For the purpose of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1

--------------------------------------------------------------------------------


 

1.1                               “Accrued Benefit” shall mean the portion of
the Participant’s Normal Retirement Benefit that has accrued as of the
applicable date of reference, with respect to services performed by the
Participant beginning on January 1, 2013, as calculated for purposes of
Generally Accepted Accounting Principles (GAAP) and recorded on the books of the
Plan Sponsor.

 

1.2                               “Applicable Guidance” shall mean, as the
context requires, Code § 409A and the Final Treasury Regulations issued
thereunder, or other written Treasury or IRS guidance regarding or affecting
Code § 409A.

 

1.3                               “Beneficiary” shall mean the person or
persons, natural or otherwise, designated in writing by a Participant in
accordance with Article 5 before his death to receive Plan benefits in the event
of the Participant’s death.

 

1.4                               “Board” shall mean the board of director’s of
the Plan Sponsor, unless specifically noted otherwise.

 

1.5                               “Cause” shall mean any of the following acts
or circumstances: (i) willful destruction by the Participant of property of the
Plan Sponsor having a material value to the Plan Sponsor; (ii) fraud,
embezzlement, theft, or comparable dishonest activity committed by the
Participant (excluding acts involving a de minimis dollar value and not related
to the Plan Sponsor); (iii) the Participant’s conviction of or entering a plea
of guilty or nolo contendere to any crime constituting a felony or any
misdemeanor involving fraud, dishonesty, or moral turpitude (excluding acts
involving a de minimis dollar value and not related to the Plan Sponsor);
(iv) the Participant’s breach, neglect, refusal, or failure to materially
discharge the Participant’s duties (other than due to physical or mental
illness) commensurate with the Participant’s title and function or the
Participant’s failure to comply with the lawful directions of a senior managing
officer of the Plan Sponsor in any such case that is not cured within fifteen
(15) days after the Participant has received written notice thereof from such
senior managing officer; or (v) any willful misconduct by the Participant which
may cause substantial economic or reputation injury to the Plan Sponsor,
including, but not limited to, sexual harassment.

 

1.6                               “Change in Control” shall mean the occurrence
of a Change in Control event, within the meaning of Treasury Regulations
§1.409A-3(i)(5) and described in any of subparagraph (a), (b), or (c),
(collectively referred to as “Change in Control Events”), or any combination of
the Change in Control Events. To constitute a Change in Control Event with
respect to the Participant or Beneficiary, the Change in Control Event must
relate to: (i) the corporation for whom the Participant is performing services
at the time of the Change in Control Event; (ii) the corporation that is liable
for the payment of the deferred compensation (or all corporations liable for the
payment if more than one corporation is liable); or (iii) a corporation that is
a majority shareholder of a corporation identified in clause (i) or (ii), or any
corporation in a chain of corporations in which each corporation is a majority
shareholder of another corporation in the chain, ending in a corporation
identified in clause (i) or (ii).

 

(a)                                  Change in Ownership.  A Change in Ownership
occurs if a person, or a group of persons acting together, acquires more than
fifty percent (50%) of the stock of the corporation, measured by voting power or
value. Incremental increases in ownership by a person or group that already owns
fifty percent (50%) of the corporation do not result in a Change of Ownership,
as defined in Treasury Regulations §1.409A-3(i)(5)(v).

 

(b)                                 Change in Effective Control. A Change in
Effective Control occurs if, over a Twelve (12) month period: (i) a person or
group acquires stock representing thirty percent (30%) of the voting power of
the corporation; or (ii) a majority of the members of the board of directors of
the ultimate parent corporation is replaced by directors not endorsed by the
persons who were members of the board before the new directors’ appointment, as
defined in Treasury Regulations §1.409A-3(i)(5)(vi).

 

2

--------------------------------------------------------------------------------


 

(c)                                  Change in Ownership of a Substantial
Portion of Corporate Assets. A Change in Control based on the sale of assets
occurs if a person or group acquires Forty percent (40%) or more of the gross
fair market value of the assets of a corporation over a Twelve (12) month
period. No change in control results pursuant to this Article (c) if the assets
are transferred to certain entities controlled directly or indirectly by the
shareholders of the transferring corporation, as defined in Treasury Regulations
§1.409A-3(i)(5)(vii).

 

1.7                               “Claimant” shall mean a person who believes
that he or she is being denied a benefit to which he or she is entitled
hereunder.

 

1.8                               “Code” shall mean the Internal Revenue Code of
1986, as amended.

 

1.9                               “Disability”  shall mean a condition of the
Participant whereby he or she either: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Plan Sponsor. The Administrator will determine whether the Participant has
incurred a Disability based on its own good faith determination and may require
the Participant to submit to reasonable physical and mental examinations for
this purpose. The Participant will also be deemed to have incurred a Disability
if determined to be totally disabled by the Social Security Administration,
Railroad Retirement Board, or in accordance with a disability insurance program,
provided that the definition of disability applied under such disability
insurance program complies with the requirements of Treasury Regulation
§1.409A-3(i)(4) and authoritative guidance.

 

1.10                        “Effective Date” shall mean February 25, 2013.

 

1.11                        “Eligible Employee” shall mean for any Plan Year (or
applicable portion of a Plan Year), an Employee who is determined by the Plan
Sponsor, or its designee, to be a Participant under the Plan. If the Plan
Sponsor determines that an Employee first becomes an Eligible Employee during a
Plan Year, the Plan Sponsor shall notify the individual in writing of its
determination and of the date during the Plan Year on which the individual shall
first become a Plan Participant.

 

1.12                        “Employee” shall mean a person providing services to
the Plan Sponsor in the capacity of a common law Employee of the Plan Sponsor.

 

1.13                        “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as it may be amended from time to time.

 

1.14                        “Normal Retirement Age” shall mean the date the
Participant attains age 65.

 

1.15                        “Normal Retirement Benefit” shall mean an annual
benefit payment in the amount of Seventy Two Thousand and Sixty One dollars
($72,061) for a period of fifteen (15) years.

 

1.16                        “Participant” shall mean any Eligible Employee:
(i) who is selected to participate in this Plan, or, (ii) a former Eligible
Employee who continues to be entitled to a benefit under this Plan.

 

1.17                        “Plan” shall mean this Supplemental Executive
Retirement Plan Agreement, all Election Forms, the Trust, (if any), and any
other written documents relevant to the Plan. For

 

3

--------------------------------------------------------------------------------


 

purposes of applying Code § 409A requirements, this Plan is a non-account
balance plan under Treasury Regulation §1.409-1(c)(2)(i)(A).

 

1.18                        “Plan Administrator” or “Administrator” shall be a
committee designated by the Plan Sponsor. If a Participant is part of a group of
persons designated as a committee or Plan Administrator, then the Participant
may not participate in any activity or decision relating solely to his or her
individual benefits under this Plan. Matters solely affecting the applicable
Participant will be resolved by the remaining committee members.

 

1. 19                     “Plan Sponsor” shall mean the “Plan Sponsor”
identified on the first page of this Plan.

 

1.20                        “Plan Year” shall mean, for the first Plan Year, the
period beginning on the Effective Date of the Plan and ending December 31 of
such calendar year, and thereafter, a Twelve (12) month period beginning
January 1 of each calendar year and continuing through December 31 of such
calendar year.

 

1.21                        “Section 409A” shall mean Section 409A of the Code
and the Treasury Regulations and other Applicable Guidance issued under that
Section.

 

1.22                        “Separation from Service” shall mean the occurrence
of a Participant’s death, retirement, or “other termination of employment” (as
defined in Treasury Regulations §1.409A-1(h)(1)(ii)) with the Plan Sponsor.  If
the Plan Sponsor is a member of a controlled group of corporations or a group of
trades or business under common control (as described in Code Section 414(b) or
(c), but substituting a 50% ownership level for the 80% level set forth in those
Code Sections), all members of the group shall be treated as a single employer
for purposes of whether there has occurred a Separation from Service. However, a
Separation from Service shall not occur if the Participant is on military leave,
sick leave, or other bona fide leave of absence if the period of such leave does
not exceed six months, or if longer, so long as the Participant retains a right
to reemployment with the Plan Sponsor under an applicable statute or by
contract.

 

In accordance with Section 409A, a Participant will have incurred a Separation
from Service where the Plan Sponsor and the Participant reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the Participant would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
employer if the Participant has been providing services to the Plan Sponsor less
than 36 months)

 

1.23                        “Specified Employee” shall mean that the Participant
also satisfies the definition of a “key employee” as such term is defined in
Code §416(i) (without regard to Section 416(i)(5)). However, the Participant is
not a Specified Employee unless any stock of the Plan Sponsor is publicly traded
on an established securities market or otherwise, as defined in Code
§1.897-1(m). If the Participant is a key employee at any time during the Twelve
(12) months ending on the identification date (see below), the Participant is a
Specified Employee for the Twelve (12) month period commencing on the first day
of the fourth month following the identification date. For purposes of this
Article, the identification date is December 31. The determination of the
Participant as a Specified Employee shall be made by the Administrator in
accordance with IRC Section 416(i), the “specified employee” requirements of
Section 409A, and Treasury Regulations.

 

1.24                        “Taxable Year” shall mean the Twelve (12)
consecutive month period ending each December 31.

 

4

--------------------------------------------------------------------------------


 

1.25                        “Treasury Regulations” shall mean regulations
promulgated by the Internal Revenue Service for the U.S. Department of the
Treasury, as they may be amended from time to time.

 

1.26                        “Trust” shall mean one or more trusts that may be
established in accordance with the terms of this Plan.

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1                               Selection by Plan Sponsor. Participation in
the Plan shall be limited to a select group of management or highly compensated
employees of the Plan Sponsor, as determined by the Plan Sponsor in its sole and
absolute discretion. The initial group of Eligible Employees shall become
Participants on the Effective Date. Any Eligible Employee selected as a Plan
Participant after the Effective Date, shall become a Participant on a date
determined by the Plan Sponsor.

 

2.2                               Re-Employment. If a Participant who incurs a
Separation from Service is subsequently re-employed, he or she may, at the sole
and absolute discretion of the Plan Administrator, become a Participant in
accordance with the provisions of the Plan.

 

2.3                               Enrollment Requirements. As a condition of
participation, each selected Employee shall complete, execute, and return to the
Plan Administrator all form(s) required by the Plan Administrator and within the
time specified by the Plan Administrator. In addition, the Plan Administrator
shall establish such other enrollment requirements as it determines necessary or
advisable.

 

2.4                               Eligibility; Commencement of Participation.
Provided that an Employee selected to participate in the Plan has met all
enrollment requirements set forth in the Plan and required by the Plan
Administrator, the Employee shall commence participation in the Plan on the date
the Plan is executed by the Plan Sponsor.

 

2.5                               Termination of Participation. If the Plan
Administrator determines in good faith that a Participant no longer qualifies as
a member of a select group of management or highly compensated employees, as
membership in such group is determined in accordance with Section 201(2),
301(a)(3) and 401(a)(1) of ERISA, the Plan Administrator shall cease further
benefit accruals hereunder.

 

ARTICLE 3

BENEFITS

 

3.1                               Normal Retirement Benefit. If the Participant
remains in the service of the Plan Sponsor until reaching his Normal Retirement
Age, the Participant shall be entitled to his Normal Retirement Benefit.  The
annual installments shall commence to be paid on the on the first day of the
second month following the Participant’s Separation from Service.
Notwithstanding the foregoing, in the event that the Participant is determined
by the Plan Administrator to be a Specified Employee, the first benefit payment
shall be paid on the first day of the seventh month following Separation from
Service.

 

3.2                               Death Prior to Commencement of Benefit
Payments. In the event the Participant should die while actively employed by the
Plan Sponsor at any time after the date of this Plan but prior to his Normal
Retirement Age, the Plan Sponsor will pay the Accrued Benefit in Fifteen (15)
equal annual installments to the Participant’s Beneficiary.  The payments shall
commence to be paid on the first day of the second month following the month in
which the Participant dies.

 

5

--------------------------------------------------------------------------------


 

3.3                               Death Subsequent to Commencement of Benefit
Payments. In the event the Participant dies while receiving payments, but prior
to receiving the Fifteen (15) annual installment payments due and owing
hereunder, the unpaid balance of the payments shall continue to be paid to the
Participant’s Beneficiary for the balance of the Fifteen (15) annual
installments.

 

3.4                               Disability Benefit. In the event the
Participant becomes Disabled prior to the date the Participant dies or
experiences a Separation from Service, and prior to the date of a Change in
Control, the Participant shall be entitled to receive his Accrued Benefit,
calculated as of the date of determination of Disability. Such benefit shall
commence to be paid on the first day of the month following the Participant’s
Sixty-Fifth (65th) birthday or death (whichever occurs first), and shall be paid
in Fifteen (15) equal annual installments.

 

3.5                               Separation from Service Benefit.             
If the Participant experiences a Separation from Service prior to Normal
Retirement Age, death, Disability, or as described in the second paragraph of
Section 3.6, then the Participant shall be entitled to a benefit equal to the
Accrued Benefit, calculated as of the date of Separation from Service.  Such
benefit shall commence to be paid on the first day of the second month following
the month in which the Participant achieves Normal Retirement Age or dies
(whichever occurs first),  and shall be paid in Fifteen (15) equal annual
installments.  Notwithstanding the foregoing, in the event that the Participant
is determined by the Plan Administrator to be a Specified Employee, the first
benefit payment shall be paid on the later of (i) the first day of the second
month following the month in which the Participant achieves Normal Retirement
Age or (ii) the first day of the seventh month following Separation from Service
(except in the case of a Separation from Service due to death).

 

3.6                               Change in Control Benefit. In the event there
is a Change in Control prior to the Participant’s Normal Retirement Age, and
prior to the date the Participant dies, becomes Disabled or experiences a
Separation from Service, the Participant shall become 100% vested in his Normal
Retirement Benefit.  Subject to the paragraph below, the Participant’s Normal
Retirement Benefit shall commence to be paid as provided in Sections 3.1 through
3.5, above (e.g., generally, on the first day of the second month following the
month in which the Participant attains Normal Retirement Age if the Participant
becomes Disabled or Separates from Service prior to Normal Retirement Age, on
the first day of the second month following the month in which the participant
dies, or on the first day of the second (or seventh, if the Participant is a
Specified Employee) month following the Participant’s Separation from Service on
or after Normal Retirement Age, whichever is first to occur).

 

Notwithstanding the preceding, if the Participant experiences a Separation from
Service within 24 months following the Change in Control, the following
provisions apply.  The Participant’s Normal Retirement Benefit (reduced as
described below) shall commence to be paid on the first day of the second month
following the Participant’s Separation from Service (or, if the Participant is a
Specified Employee, on the first day of the seventh month following the
Participant’s Separation from Service).  In lieu of receiving the Normal
Retirement Benefit (reduced as described below) in fifteen (15) installments,
the Participant may elect to receive the Normal Retirement Benefit (reduced as
described below) pursuant to this Section 3.6 in the form of (i) a lump sum,
(ii) equal annual installments over two (2) years, or (iii) equal annual
installments over five (5) years. The lump sum or annual payments made pursuant
to this paragraph shall be reduced to the actuarial equivalent of the “Normal
Retirement Benefit” based upon: (A) the discount rate used by the “Plan
Administrator” (as defined under section 1.18) for calculating the “Accrued
Benefit” (as defined under section 1.1) at the time of the Change in Control,
AND (B) the elected payout form under options (i), (ii), or (iii) described
immediately above.  Any election by the Participant pursuant to this Section 3.6
must be submitted to the Plan Sponsor by the Effective Date, or within thirty
(30) days thereafter.

 

6

--------------------------------------------------------------------------------


 

3.7                               Termination for Cause.  Notwithstanding
anything in this Plan to the contrary, if the Plan Sponsor terminates the
Participant’s employment for “Cause”,  then the Participant shall not be
entitled to any benefits under the terms of this Plan.

 

3.8                               Prohibition on Acceleration of Payments.
Notwithstanding anything in this Plan to the contrary, neither the Plan Sponsor
nor a Participant may accelerate the time or schedule of any payment or amount
scheduled to be paid under this Plan, except that the Plan Sponsor, in its
discretion, may accelerate payments as permitted by Treasury Regulations
§1.409A-3(j)(4). The Plan Sponsor shall deny any change made to an election if
the Plan Sponsor determines that the change violates the requirements of
authoritative guidance.

 

3.9                               Subsequent Changes in the Time or Form of
Payment. If permitted by the Plan Sponsor, a Participant may elect to change the
time or form of payments (collectively, “payment elections”), provided the
following conditions are met:

 

(i)                                     Such change will not take effect until
at least Twelve (12) months after the date on which the new payment election is
made and approved by the Plan Administrator;

 

(ii)                                  If the change of payment election relates
to a payment based on Separation from Service, or if the payment is at a
specified time or pursuant to a fixed schedule, the change of payment election
must result in payment being deferred for a period of not less than five
(5) years from the date such payment would otherwise have been paid (or in the
case of a life annuity or installment payments, which are treated as a single
payment, five (5) years from the date the first amount was scheduled to be
paid);

 

(iii)                               If the change of payment election relates to
a payment at a specified time or pursuant to a fixed schedule, the Participant
or Plan Sponsor must make the change of payment election not less than Twelve
(12) months before the date the payment is scheduled to be paid (or in the case
of a life annuity or installment payments, which are treated as a single
payment, Twelve (12) months before the date the first amount was scheduled to be
paid).

 

3.10                        Delay in Payment by Plan Sponsor.

 

(a)                                  A payment may be delayed to a date after
the designated payment date under any of the circumstances described below, and
the provision will not fail to meet the requirements of establishing a
permissible payment event. The delay in the payment will not constitute a
subsequent deferral election, so long as the Plan Sponsor treats all payments to
similarly situated Participants on a reasonably consistent basis.

 

(i)                                     Payments subject to Section 162(m). A
payment may be delayed to the extent that the Plan Sponsor reasonably
anticipates that if the payment were made as scheduled, the Plan Sponsor’s
deduction with respect to such payment would not be permitted due to the
application of Code §162(m). If a payment is delayed, such payment must be made
either:

 

(1) during the Participant’s first Taxable Year in which the Plan Sponsor
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Code §162(m) or,

 

(2)  during the period beginning with the date of the Participant’s Separation
from Service and ending on the later of the last day of the Taxable Year of the
Plan Sponsor in which the Participant separates from service or the 15th day of
the third month following the Participant’s Separation from Service.  Where any
scheduled payment to a specific Participant in the Plan Sponsor’s Taxable Year
is delayed in accordance with this Article, the delay in payment will

 

7

--------------------------------------------------------------------------------


 

be treated as a subsequent deferral election unless all scheduled payments to
the Participant that could be delayed in accordance with this Article are also
delayed. Where the payment is delayed to a date on or after the Participant’s
Separation from Service, the payment will be considered a payment upon a
Separation from Service for purposes of the rules under Treasury Regulations
§1.409A-3(i)(2) (payments to specified employees upon a separation from service)
and, the 6 month delay rule will apply for Specified Employees.

 

(ii)                                  Payments that would violate Federal
securities laws or other applicable law. A payment may be delayed where the Plan
Sponsor reasonably anticipates that the making of the payment will violate
Federal securities laws or other applicable law provided that the payment is
made at the earliest date at which the Plan Sponsor reasonably anticipates that
the making of the payment will not cause such violation. The making of a payment
that would cause inclusion in gross income or the application of any penalty
provision or other provision of the Internal Revenue Code is not treated as a
violation of applicable law.

 

(iii)                               Other events and conditions. The Plan
Sponsor may delay a payment upon such other events and conditions as the
Commissioner of the IRS may prescribe.

 

 

(iv)  Not withstanding the above, a payment may be delayed where the payment
would jeopardize the ability of the Plan Sponsor to continue as a going concern.

 

(b)                                 Treatment of Payment as Made on Designated
Payment Date. Each payment under this Plan is deemed made on the required
payment date even if the payment is made after such date, provided the payment
is made by the latest of: (i) the end of the calendar year in which the payment
is due; (ii) the 15th day of the third calendar month following the payment due
date; (iii) in case the Plan Sponsor cannot calculate the payment amount on
account of administrative impracticality which is beyond the Participant’s
control (or the control of the Participant’s estate), in the first calendar year
in which payment is practicable; (iv) in case the Plan Sponsor does not have
sufficient funds to make the payment without jeopardizing the Plan Sponsor’s
solvency, in the first calendar year in which the Plan Sponsor’s funds are
sufficient to make the payment.

 

3.11                        Unsecured General Creditor Status of Participant:

 

(a)                                  Payment to the Participant or any
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Plan Sponsor and
no person shall have any interest in any such asset
by                                  virtue of any provision of this Plan. The
Plan Sponsor’s obligation hereunder shall be an unfunded and unsecured promise
to pay money in the future.  To the extent that any person acquires a right to
receive payments from the Plan Sponsor under the provisions hereof, such right
shall be no greater than the right of any unsecured general creditor of the Plan
Sponsor and no such person shall have or acquire any legal or equitable right,
interest, or claim in or to any property or assets of the Plan Sponsor.

 

(b)                                 In the event that the Plan Sponsor purchases
an insurance policy or policies insuring the life of a Participant or employee,
to allow the Plan Sponsor to recover or meet the cost of providing benefits, in
whole or in part, hereunder, no Participant or Beneficiary shall have any rights
whatsoever in said policy or the proceeds therefrom. The Plan Sponsor or the
Trustee of the Trust (if any) shall be the primary owner and beneficiary of any
such insurance policy or property and shall possess and may exercise all
incidents of ownership therein. No insurance policy with regard to any director,
“highly compensated employee”, or “highly compensated

 

8

--------------------------------------------------------------------------------


 

individual” as defined in IRS Section 101(j) shall be acquired before satisfying
the Section 101(j) “Notice and Consent” requirements.

 

(c)                                  In the event that the Plan Sponsor
purchases an insurance policy or policies on the life of a Participant as
provided for above, then all of such policies shall be subject to the claims of
the creditors of the Plan Sponsor.

 

(d)                                 If the Plan Sponsor chooses to obtain
insurance on the life of a Participant in connection with its obligations under
this Plan, the Participant hereby agrees to take such physical examinations and
to truthfully and completely supply such information as may be required by the
Plan Sponsor or the insurance company designated by the Plan Sponsor.

 

3.12                        Facility of Payment.  If a distribution is to be
made to a minor, or to a person who is otherwise incompetent, then the Plan
Administrator may make such distribution: (i) to the legal guardian, or if none,
to a parent of a minor payee with whom the payee maintains his or her residence;
or (ii) to the conservator or administrator or, if none, to the person having
custody of an incompetent payee. Any such distribution shall fully discharge the
Plan Sponsor and the Plan Administrator from further liability on account
thereof.

 

3.13                        Excise Tax Limitation.  In the event that any
payment or benefit (within the meaning of Code §280G(b)(2) of the Code) to the
Participant or for the Participant’s benefit paid or payable or distributed or
distributable (including, but not limited to, the acceleration of the time for
the vesting or payment of such benefit or payment) pursuant to the terms of this
Plan or otherwise in connection with, or arising out of, the Participant’s
employment with the Plan Sponsor or any of its affiliates or a Change in Control
within the meaning of Code §280G of the Code (a “Payment” or “Payments”), would
be subject to the excise tax imposed by Code §4999 of the Code (the “Excise
Tax”), then the Payments shall be increased in an amount necessary to provide
for the payment of: a) the excise tax imposed by Code § 4999 (the “Section 4999
Limit”), and b) the additional income taxes realized as a result of the
additional Payments made to the Participant.  Any payment made to the
Participant under this Section 3.13 shall be made no later than April 15th
following the calendar year in which the Excise Tax is imposed.

 

ARTICLE 4

Vesting and Taxes

 

4.1                               Vesting. The Participant shall be vested at
all times in his Accrued Benefit.  Upon attainment of Normal Retirement Age, the
Participant shall be One Hundred (100%) percent vested in his Normal Retirement
Benefit.

 

4.2                               Acceleration of Vesting. If, prior to the
Participant’s Normal Retirement Age, and prior to the date the Participant dies,
becomes Disabled or experiences a Separation from Service, there is a Change in
Control of the Plan Sponsor, then the Participant shall be One Hundred (100%)
percent vested in his Normal Retirement Benefit.

 

4.3                               FICA, Withholding and Other Taxes:

 

(a)                                  When a Participant becomes vested in a
portion of his Normal Retirement Benefit, the Plan Sponsor shall withhold from
the Participant’s cash compensation in a manner determined in the sole
discretion of the Plan Sponsor, the Participant’s share of FICA and other
employment taxes on such vested Normal Retirement Benefit.

 

(b)                                 Distributions. The Plan Sponsor, or trustee
of the Trust, shall withhold from any payments made to a Participant or
Beneficiary under this Plan all federal, state and local income, employment and
other taxes required to be withheld by the Plan Sponsor in a manner determined
in the sole discretion of the Plan Sponsor or the trustee of the Trust in
compliance with applicable tax withholding requirements.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 5

BENEFICIARY DESIGNATION

 

5.1                               Designation of Beneficiaries.

 

(a)                                  The Participant may designate any person or
persons (who may be named contingently or successively) to receive any benefits
payable under the Plan upon the Participant’s death, and the designation may be
changed from time to time by the Participant by filing a new designation. Each
designation will revoke all prior designations by the Participant and shall be
in the form prescribed by the Administrator, and shall be effective only when
filed in writing with the Administrator during the Participant’s lifetime.

 

(b)                                  In the absence of a valid Beneficiary
designation, or if, at the time any benefit payment is due to a Beneficiary,
there is no living Beneficiary validly named by the Participant, the Plan
Sponsor shall pay the benefit payment to the Participant’s spouse, if then
living, and if the spouse is not then living to the Participant’s then living
descendants, if any, per stirpes, and if there are no living descendants, to the
Participant’s estate. In determining the existence or identity of anyone
entitled to a benefit payment, the Plan Sponsor may rely conclusively upon
information supplied by the Participant’s personal representative, executor, or
administrator.

 

(c)                                  If a question arises as to the existence or
identity of anyone entitled to receive a death benefit payment under the Plan,
or if a dispute arises with respect to any death benefit payment under the Plan,
the Plan Sponsor may distribute the payment to the Participant’s estate without
liability for any tax or other consequences, or may take any other action which
the Plan Sponsor deems to be appropriate.

 

5.2                               Information to be Furnished by Participants
and Beneficiaries; Inability to Locate Participants or Beneficiaries.  Any
communication, statement, or notice addressed to the Participant or to a
Beneficiary at his or her last post office address as shown on the Plan
Sponsor’s records shall be binding on the Participant or Beneficiary for all
purposes of this Plan. The Plan Sponsor shall not be obligated to search for any
Participant or Beneficiary beyond the sending of a registered letter to the last
known address.

 

ARTICLE 6

ADMINISTRATION

 

6.1                               Administrator Duties. The Administrator shall
be responsible for the management, operation, and administration of the Plan.
The Administrator shall act at meetings by affirmative vote of a majority of its
members. Any action permitted to be taken at a meeting may be taken without a
meeting if, prior to such action, a unanimous written consent to the action is
signed by all members and such written consent is filed with the minutes of the
proceedings of the Administrator, provided, however that no member may vote or
act upon any matter which relates solely to the Participant. The chair, or any
other member or members of the Administrator designated by the chair, may
execute any certificate or other written direction on behalf of the
Administrator. When making a determination or calculation, the Administrator
shall be entitled to rely on information furnished by the Participant or the
Plan Sponsor. No provision of this Plan shall be construed as imposing on the
Administrator any fiduciary duty under ERISA or other law, or any duty similar
to any fiduciary duty under ERISA or other law.

 

6.2                               Administrator Authority. The Administrator
shall enforce this Plan in accordance with its terms, shall be charged with the
general administration of this Plan, and shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:

 

10

--------------------------------------------------------------------------------


 

(a)                                  To construe and interpret the terms and
provisions of this Plan;

 

(b)                                  To compute and certify the amount and kind
of benefits payable to the Participant and their Beneficiaries; to determine the
time and manner in which such benefits are paid; and to determine the amount of
any withholding taxes to be deducted;

 

(c)                                  To maintain all records that may be
necessary for the administration of this Plan;

 

(d)                                  To provide for the disclosure of all
information and the filing or provision of all reports and statements to the
Participant, Beneficiaries, and governmental agencies as shall be required by
law;

 

(e)                                  To make and publish such rules for the
regulation of this Plan and procedures for the administration of this Plan as
are not inconsistent with the terms hereof;

 

(f)                                    To administer this Plan’s claims
procedures;

 

(g)                                 To approve election forms and procedures for
use under this Plan; and

 

(h)                                 To appoint a plan record keeper or any other
agent, and to delegate to them such powers and duties in connection with the
administration of this Plan as the Administrator may from time to time
prescribe.

 

6.3                               Binding Effect of Decision. The decision or
action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation, and application of this Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in this Plan.

 

6.4                               Compensation, Expenses, and Indemnity. The
Administrator shall serve without compensation for services rendered hereunder.
The Administrator is authorized at the expense of the Plan Sponsor to employ
such legal counsel and/or Plan record keeper as it may deem advisable to assist
in the performance of its duties hereunder. Expense and fees in connection with
the administration of this Plan shall be paid by the Plan Sponsor.

 

6.5                               Plan Sponsor Information. To enable the
Administrator to perform its functions, the Plan Sponsor shall supply full and
timely information to the Administrator, on all matters relating to the
compensation of the Participant, the date and circumstances of the Disability,
death, or Separation from Service of the Participant, and such other pertinent
information as the Administrator may reasonably require.

 

6.6                               Periodic Statements.  Under procedures
established by the Administrator, Participant shall be provided a statement of
his Accrued Benefit on an annual basis.

 

ARTICLE 7

CLAIMS PROCEDURE

 

7.1                               Claims Procedures.  This Section 7.1 is based
on final regulations issued by the Department of Labor and published in the
Federal Register on November 21, 2000 and codified at section 2560.503 1 of the
Department of Labor Regulations.  If any provision of this Section 8.4 conflicts
with the requirements of those regulations, the requirements of those
regulations will prevail.

 

(a)                                  Initial Claim.  A Participant or
Beneficiary who believes he or she is entitled to any Benefit (a “Claimant”)
under this Plan may file a claim with the Administrator.

 

11

--------------------------------------------------------------------------------


 

The Administrator will review the claim itself or appoint another individual or
entity to review the claim.

 

(i)                                     Benefit Claims that do not Require a
Determination of Disability.  If the claim is for a benefit other than a
disability benefit, the Claimant will be notified within ninety (90) days after
the claim is filed whether the claim is allowed or denied, unless the Claimant
receives written notice from the Administrator or appointee of the Administrator
before the end of the ninety (90) day period stating that special circumstances
require an extension of the time for decision, such extension not to extend
beyond the day which is one hundred eighty (180) days after the day the claim is
filed.

 

(ii)                                  Disability Benefit Claims.  In the case of
a benefits claim that requires a determination by the Plan Administrator of a
Participant’s disability status, the Plan Administrator will notify the Claimant
of the Plan’s adverse benefit determination within a reasonable period of time,
but not later than forty-five (45) days after receipt of the claim.  If, due to
matters beyond the control of the Plan, the Plan Administrator needs additional
time to process a claim, the Claimant will be notified, within forty-five (45)
days after the Plan Administrator receives the claim, of those circumstances and
of when the Plan Administrator expects to make its decision but not beyond
seventy-five (75) days.  If, prior to the end of the extension period, due to
matters beyond the control of the Plan, a decision cannot be rendered within
that extension period, the period for making the determination may be extended
for up to one hundred five (105) days, provided that the Plan Administrator
notifies the Claimant of the circumstances requiring the extension and the date
as of which the Plan expects to render a decision.  The extension notice will
specifically explain the standards on which entitlement to a disability benefit
is based, the unresolved issues that prevent a decision on the claim and the
additional information needed from the Claimant to resolve those issues, and the
Claimant will be afforded at least forty-five (45) days within which to provide
the specified information.

 

(ii)                                  Manner and Content of Denial of Initial
Claims.  If the Plan Administrator denies a claim, it must provide to the
Claimant, in writing or by electronic communication:

 

(A)                              The specific reasons for the denial;

 

(B)                                A reference to the Plan provision or
insurance contract provision upon which the denial is based;

 

(C)                                A description of any additional information
or material that the Claimant must provide in order to perfect the claim;

 

(D)                               An explanation of why such additional material
or information is necessary;

 

(E)                                 Notice that the Claimant has a right to
request a review of the claim denial and information on the steps to be taken if
the Claimant wishes to request a review of the claim denial; and

 

(F)                                 A statement of the participant’s right to
bring a civil action under ERISA section 502(a) following a denial on review of
the initial denial.

 

In addition, in the case of a denial of disability benefits on the basis of the
Plan Administrator’s independent determination of the Participant’s disability
status, the Plan Administrator will provide a copy of any rule, guideline,
protocol, or other similar criterion relied upon in making the adverse
determination (or a statement that the same will be provided upon request by the
Claimant and without charge).

 

12

--------------------------------------------------------------------------------


 

(b)                                 Review Procedures.

 

(i)                                     Benefit Claims that do not Require a
Determination of Disability.  Except for claims requiring an independent
determination of a Participant’s disability status, a request for review of a
denied claim must be made in writing to the Plan Administrator within sixty (60)
days after receiving notice of denial.  The decision upon review will be made
within sixty (60) days after the Plan Administrator’s receipt of a request for
review, unless special circumstances require an extension of time for
processing, in which case a decision will be rendered not later than one hundred
twenty (120) days after receipt of a request for review.  A notice of such an
extension must be provided to the Claimant within the initial sixty (60) day
period and must explain the special circumstances and provide an expected date
of decision.

 

The reviewer will afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Plan Administrator.  The reviewer will
take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim regardless of whether the
information was submitted or considered in the initial benefit determination.

 

(ii)                                  Disability Benefit Claims.  In addition to
having the right to review documents and submit comments as described in
(i) above, a Claimant whose claim for disability benefits requires an
independent determination by the Plan Administrator of the Participant’s
disability status has at least one hundred eighty (180) days following receipt
of a notification of an adverse benefit determination within which to request a
review of the initial determination.  In such cases, the review will meet the
following requirements:

 

(A)                              The Plan will provide a review that does not
afford deference to the initial adverse benefit determination and that is
conducted by an appropriate named fiduciary of the Plan who did not make the
initial determination that is the subject of the appeal, nor is a subordinate of
the individual who made the determination.

 

(B)                                The appropriate named fiduciary of the Plan
will consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment before
making a decision on review of any adverse initial determination based in whole
or in part on a medical judgment.  The professional engaged for purposes of a
consultation in the preceding sentence will not be an individual who was
consulted in connection with the initial determination that is the subject of
the appeal or the subordinate of any such individual.

 

(C)                                The Plan will identify to the Claimant the
medical or vocational experts whose advice was obtained on behalf of the Plan in
connection with the review, without regard to whether the advice was relied upon
in making the benefit review determination.

 

(D)                               The decision on review will be made within
forty-five (45) days after the Plan Administrator’s receipt of a request for
review, unless special circumstances require an extension of time for
processing, in which case a decision will be rendered not later than ninety (90)
days after receipt of a request for review.  A notice of such an extension must
be provided to the Claimant within the initial forty-five (45) day period and
must explain the special circumstances and provide an expected date of decision.

 

(iii)                               Manner and Content of Notice of Decision on
Review.  Upon completion of its review of an adverse initial claim
determination, the Plan Administrator will give the Claimant, in writing or by
electronic notification, a notice containing:

 

(A)                              its decision;

 

(B)                                the specific reasons for the decision;

 

13

--------------------------------------------------------------------------------


 

(C)                                the relevant Plan provisions or insurance
contract provisions on which its decision is based;

 

(D)                               a statement that the Claimant is entitled to
receive, upon request and without charge, reasonable access to, and copies of,
all documents, records and other information in the Plan’s files which is
relevant to the Claimant’s claim for benefits;

 

(E)                                 a statement describing the Claimant’s right
to bring an action for judicial review under ERISA section 502(a); and

 

(F)                                 if an internal rule, guideline, protocol or
other similar criterion was relied upon in making the adverse determination on
review, a statement that a copy of the rule, guideline, protocol or other
similar criterion will be provided without charge to the Claimant upon request.

 

(c)                                  Calculation of Time Periods.  For purposes
of the time periods specified in this Section, the period of time during which a
benefit determination is required to be made begins at the time a claim is filed
in accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim.  If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.

 

(d)                                 Failure of Plan to Follow Procedures.  If
the Plan fails to follow the claims procedures required by this Section 7.1, a
Claimant shall be deemed to have exhausted the administrative remedies available
under the Plan and shall be entitled to pursue any available remedy under ERISA
section 502(a) on the basis that the Plan has failed to provide a reasonable
claims procedure that would yield a decision on the merits of the claim.

 

(e)                                  Failure of Claimant to Follow Procedures. 
A Claimant’s compliance with the foregoing provisions of this Section 7.1 is a
mandatory prerequisite to the Claimant’s right to commence any legal action with
respect to any claim for benefits under the Plan.

 

7.2                               Arbitration of Claims.  All claims or
controversies arising out of or in connection with this Plan shall, subject to
the initial review provided for in the foregoing provisions of this Article, be
resolved through arbitration. Except as otherwise mutually agreed to by the
parties, any arbitration shall be administered under and by the Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with the JAMS
procedures then in effect. The arbitration shall be held in the JAMS office
nearest to where the Claimant is or was last employed by the Plan Sponsor or at
a mutually agreeable location.

 

ARTICLE 8

AMENDMENT AND TERMINATION

 

8.1                               Amendment. The Plan Sponsor reserves the right
to amend this Plan at any time to comply with Section 409A and other Applicable
Guidance or for any other purpose, provided that such amendment will not cause
the Plan to violate the provisions of Section 409A. Except to the extent
necessary to bring this Plan into compliance with Section 409A, no amendment or
modification shall be effective to decrease the value or vested percentage of a
Participant’s Accrued Benefit in existence at the time an amendment or
modification is made to the Plan.

 

14

--------------------------------------------------------------------------------


 

8.2                               Plan Termination.  The Plan Sponsor reserves
the right to terminate this Plan in accordance with one of the following,
subject to the restrictions imposed by Section 409A and authoritative guidance:

 

(a)                                  Corporate Dissolution or Bankruptcy. This
Plan may be terminated within Twelve (12) months of a corporate dissolution
taxed under Code § 331, or with the approval of a Plan Sponsor bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1)(A), and distributions may then be made
to the Participant provided that the amounts payable under this Plan are
included in the Participants’ gross income in the latest of:

 

(i)                                    The calendar year in which the Plan
termination occurs;

 

(ii)                                The calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or

 

(iii)                            The first calendar year in which the payment is
administratively practicable.

 

(b)                                  Change in Control.  This Plan may be
terminated within the thirty (30) days preceding or the Twelve (12) months
following a Change in Control. This Plan will then be treated as terminated only
if all substantially similar arrangements sponsored by the Plan Sponsor are
terminated so that all participants in all similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within Twelve (12) months of the date of termination of the arrangements.

 

(c)                                  Discretionary Termination. The Plan Sponsor
may also terminate this Plan and make distributions provided that:

 

(i)                                    All plans sponsored by the Plan Sponsor
that would be aggregated with any terminated arrangements under Treasury
Regulations §1.409A-1(c) are terminated;

 

(ii)                                No payments, other than payments that would
be payable under the terms of this plan if the termination had not occurred, are
made within Twelve (12) months of this plan termination;

 

(iii)                            All payments are made within twenty-four (24)
months of this plan termination; and

 

(iv)                               Neither the Plan Sponsor nor any of its
affiliates adopts a new plan that would be aggregated with any terminated plan
if the same Participant participated in both arrangements at any time within
three (3) years following the date of termination of this Plan.

 

(v)                                   The termination does not occur proximate
to a downturn in the financial health of the Plan Sponsor.

 

ARTICLE 9
THE TRUST

 

9.1                               Establishment of Trust.  The Plan Sponsor may
establish a grantor trust (the “Trust”), of which the Plan Sponsor is the
grantor, within the meaning of subpart E, part I, subchapter J, subtitle A of
the Code, to pay benefits under this Plan. If the Plan Sponsor establishes a
Trust, all benefits payable under this Plan to a Participant shall be paid
directly by the Plan Sponsor from the Trust. To the extent such benefits are not
paid from the Trust, the benefits shall be paid from the general assets of the
Plan Sponsor. The Trust, (if any), shall be a grantor trust which conforms to
the terms of the model trust as described in IRS Revenue

 

15

--------------------------------------------------------------------------------


 

Procedure 92-64, I.R.B. 1992-33, as same may be amended or modified from time to
time. If the Plan Sponsor establishes a Trust, the assets of the Trust will be
subject to the claims of the Plan Sponsor’s creditors in the event of its
insolvency. Except as may otherwise be provided under the Trust, the Plan
Sponsor shall not be obligated to set aside, earmark, or escrow any funds or
other assets to satisfy its obligations under this Plan, and the Participant
and/or his or her designated Beneficiaries shall not have any property interest
in any specific assets of the Plan Sponsor other than the unsecured right to
receive payments from the Plan Sponsor, as provided in this Plan.

 

9.2                               Interrelationship of the Plan and the Trust. 
The provisions of this Plan shall govern the rights of a Participant to receive
distributions pursuant to this Plan. The provisions of the Trust (if
established) shall govern the rights of the Participant and the creditors of the
Plan Sponsor to the assets transferred to the Trust. The Plan Sponsor and each
Participant shall at all times remain liable to carry out its obligations under
this Plan. The Plan Sponsor’s obligations under this Plan may be satisfied with
Trust assets distributed pursuant to the terms of the Trust.

 

9.3                               Contribution to the Trust.  Amounts may be
contributed by the Plan Sponsor to the Trust at the sole discretion of the Plan
Sponsor.

 

ARTICLE 10

MISCELLANEOUS

 

10.1                        Validity.  In case any provision of this Plan shall
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been inserted herein; except
to the extent that Section 409A requires that this Section 10.1 be disregarded
because it purports to nullify Plan terms that are not in compliance with
Section 409A.

 

10.2                        Nonassignability. Neither any Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage, or otherwise encumber, transfer, hypothecate, alienate, or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part hereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable. No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment (except
to the extent the Plan Sponsor may be required to garnish amounts from payments
due under this Plan pursuant to applicable law), or sequestration for the
payment of any debts, judgments, alimony, or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency, or be
transferable to a spouse as a result of a property settlement or otherwise. If
any Participant, Beneficiary, or successor in interest is adjudicated bankrupt
or purports to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber transfer, hypothecate, alienate, or convey in advance of
actual receipt, the amount, if any, payable hereunder, or any part thereof, the
Plan Administrator, in its discretion, may cancel such distribution or payment
(or any part thereof) to or for the benefit of such Participant, Beneficiary, or
successor in interest in such manner as the Plan Administrator shall direct.

 

10.3                        Not a Contract of Employment.  The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between the Plan Sponsor and the Participant. Nothing in this Plan
shall be deemed to give a Participant the right to be retained in the service of
the Plan Sponsor as an employee or otherwise or to interfere with the right of
the Plan Sponsor to discipline or discharge the Participant at any time.

 

10.4                        Unclaimed Benefits. In the case that the Plan
Administrator is unable to locate the Participant or Beneficiary to whom a
benefit is payable, such Plan benefit shall be forfeited to the Plan Sponsor
upon the Plan Administrator’s determination. Notwithstanding the foregoing,
payment may be made to a Participant, and that payment will be treated as made
upon the date specified under the Plan, if the Participant provides notice to
the Plan Sponsor

 

16

--------------------------------------------------------------------------------


 

within ninety (90) days of the latest date upon which the payment could have
been timely made in accordance with the terms of the Plan and Section 409A, and
if not paid, if the Participant takes further enforcement measures within
one-hundred eighty (180) days after such latest date.

 

10.5                        Governing Law. Subject to ERISA, the provisions of
this Plan shall be construed and interpreted according to the internal laws of
the State of Maryland without regard to its conflicts of laws principles.

 

10.6                        Notice.  Any notice, consent or demand required or
permitted to be given under the provisions of this Plan shall be in writing and
shall be signed by the party giving or making the same. If such notice, consent,
or demand is mailed, it shall be sent by United States certified mail, postage
prepaid, addressed to the addressee’s last known address as shown on the records
of the Plan Sponsor. The date of such mailing shall be deemed the date of notice
consent or demand.  Any person may change the address to which notice is to be
sent by giving notice of the change of address in the manner aforesaid.

 

10.7                        Coordination with Other Benefits.  The benefits
provided for a Participant and Participant’s Beneficiary under this Plan are in
addition to any other benefits available to such Participant under any other
plan or program for employees of the Plan Sponsor. This Plan shall supplement
and shall not supersede, modify, or amend any other such plan or program except
as may otherwise be expressly provided herein.

 

10.8                        Compliance.  A Participant shall have no right to
receive payment with respect to the Participant’s Accrued Benefit until all
legal and contractual obligations of the Plan Sponsor relating to establishment
of the Plan and the making of such payments shall have been complied with in
full.

 

10.9                        Compliance with Section 409A and Authoritative
Guidance. Notwithstanding anything in this Plan to the contrary, all provisions
of this Plan, including but not limited to the definitions of terms, elections
to defer, and distributions, shall be made in accordance with and shall comply
with Section 409A and any authoritative guidance.  The Plan Sponsor will amend
the terms of this Plan retroactively, if necessary, to the extent required to
comply with Section 409A and any authoritative guidance.  No election made by a
Participant hereunder, and no change made by a Participant to a previous
election, shall be accepted by the Plan Sponsor if the Plan Sponsor determines
that acceptance of such election or change could violate any of the requirements
of Section 409A or the authoritative guidance.  This Plan and any accompanying
forms shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A and the authoritative guidance, including,
without limitation, any such Treasury Regulations or other guidance that may be
issued after the date hereof.

 

IN WITNESS WHEREOF, the Plan Sponsor has signed this Plan document as of the
Effective Date.

 

WITNESS:

 

FOR THE PLAN SPONSOR:

 

 

 

/s/William R. Talley, Jr.

 

/s/Raymond Raedy

(third party signature)

 

(signature of Bank officer other than Participant)

 

 

 

William R. Talley, Jr.

 

Raymond Raedy

(print name)

 

(print name)

 

 

 

DATE:

 

PARTICIPANT:

 

 

 

February 25, 2013

 

/s/Martin S. Lapera

 

 

Martin S. Lapera

 

17

--------------------------------------------------------------------------------